 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   WILLIAM GRANT CROOKS,                               Case No.: 3:20-cv-0407-LAB-RBM
12                                     Petitioner,
                                                         ORDER DISMISSING CASE
13   v.                                                  WITHOUT PREJUDICE AND WITH
                                                         LEAVE TO AMEND
14   IGNORAMIS,
15                                   Respondent.
16
17         Petitioner, a civil detainee proceeding pro se, has filed a Petition for Writ of
18   Habeas Corpus pursuant to 28 U.S.C. § 2254, challenging his continued involuntary
19   commitment to Patton State Hospital, after being found not guilty by reason of insanity of
20   vehicular manslaughter, assault, and hit and run in 1982. (See Pet., ECF No. 1.)
21              FAILURE TO SATISFY THE FILING FEE REQUIREMENT
22         Petitioner has failed to pay the $5.00 filing fee and has failed to move to proceed in
23   forma pauperis. Because this Court cannot proceed until Petitioner has either paid the
24   $5.00 filing fee or qualified to proceed in forma pauperis, the Court DISMISSES the
25   case without prejudice. See Rule 3(a), 28 U.S.C. foll. § 2254. If Petitioner wishes to
26   proceed with this case, he must submit, no later than May 8, 2020, a copy of this Order
27   with the $5.00 fee or with adequate proof of his inability to pay the fee.
28   ///

                                                     1
                                                                                  3:20-cv-0407-LAB-RBM
 1                      FAILURE TO STATE A COGNIZABLE CLAIM
 2         Additionally, in accordance with Rule 4 of the rules governing § 2254 cases,
 3   Petitioner has failed to allege that his state court conviction or sentence violates the
 4   Constitution of the United States.
 5         Title 28, United States Code, § 2254(a), sets forth the following scope of review
 6   for federal habeas corpus claims:
 7                       The Supreme Court, a Justice thereof, a circuit judge, or a
                  district court shall entertain an application for a writ of habeas
 8
                  corpus in behalf of a person in custody pursuant to the
 9                judgment of a State court only on the ground that he is in
                  custody in violation of the Constitution or laws or treaties of the
10
                  United States.
11
12   28 U.S.C. § 2254(a) (emphasis added). See Hernandez v. Ylst, 930 F.2d 714, 719 (9th
13   Cir. 1991); Mannhalt v. Reed, 847 F.2d 576, 579 (9th Cir. 1988); Kealohapauole v.
14   Shimoda, 800 F.2d 1463, 1464-65 (9th Cir. 1986). Thus, to present a cognizable federal
15   habeas corpus claim under § 2254, a state prisoner must allege both that he is in custody
16   pursuant to a “judgment of a State court,” and that he is in custody in “violation of the
17   Constitution or laws or treaties of the United States.” See 28 U.S.C. § 2254(a).
18         Here, to the extent the Court can discern Petitioner’s claims, he appears to allege
19   that his civil commitment is improper because there was “not a shred of evidence in 38
20   years” to support it. (Pet., ECF No. 1 at 4.) He further states that he intends to exercise
21   his First Amendment right to “go[] public with my case.” (Id.) In no way, however, does
22   Petitioner claim he is “in custody in violation of the Constitution or laws or treaties of the
23   United States.” 28 U.S.C. § 2254.
24         Further, the Court notes that Petitioner cannot simply amend his Petition to state a
25   federal habeas claim and then refile the amended petition in this case. He must exhaust
26   state judicial remedies before bringing his claims via federal habeas. State prisoners who
27   wish to challenge their state court conviction must first exhaust state judicial remedies.
28   28 U.S.C. § 2254(b), (c); Granberry v. Greer, 481 U.S. 129, 133-34 (1987). To exhaust

                                                    2
                                                                                3:20-cv-0407-LAB-RBM
 1   state judicial remedies, a California state prisoner must present the California Supreme
 2   Court with a fair opportunity to rule on the merits of every issue raised in his or her
 3   federal habeas petition. See 28 U.S.C. § 2254(b), (c); Granberry, 481 U.S. at 133-34.
 4   Moreover, to properly exhaust state court judicial remedies a petitioner must allege, in
 5   state court, how one or more of his or her federal rights have been violated. The Supreme
 6   Court in Duncan v. Henry, 513 U.S. 364 (1995) reasoned: “If state courts are to be given
 7   the opportunity to correct alleged violations of prisoners’ federal rights, they must surely
 8   be alerted to the fact that the prisoners are asserting claims under the United States
 9   Constitution.” Id. at 365-66 (emphasis added). For example, “[i]f a habeas petitioner
10   wishes to claim that an evidentiary ruling at a state court trial denied him the due process
11   of law guaranteed by the Fourteenth Amendment, he must say so, not only in federal
12   court, but in state court.” Id. (emphasis added).
13         Additionally, the Court cautions Petitioner that under the Antiterrorism and
14   Effective Death Penalty Act of 1996, a one-year period of limitation shall apply to a
15   petition for a writ of habeas corpus by a person in custody pursuant to the judgment of a
16   State court. The limitation period shall run from the latest of:
17                      (A) the date on which the judgment became final by the
                  conclusion of direct review or the expiration of the time for
18
                  seeking such review;
19
                        (B) the date on which the impediment to filing an
20
                  application created by State action in violation of the
21                Constitution or laws of the United States is removed, if the
                  applicant was prevented from filing by such State action;
22
23                       (C) the date on which the constitutional right asserted
                  was initially recognized by the Supreme Court, if the right has
24
                  been newly recognized by the Supreme Court and made
25                retroactively applicable to cases on collateral review; or
26
27   ///
28   ///

                                                   3
                                                                               3:20-cv-0407-LAB-RBM
 1                       (D) the date on which the factual predicate of the claim
                  or claims presented could have been discovered through the
 2
                  exercise of due diligence.
 3
 4   28 U.S.C. § 2244(d)(1)(A)-(D) (West Supp. 2002).
 5         The Court also notes that the statute of limitations does not run while a properly
 6   filed state habeas corpus petition is pending. 28 U.S.C. § 2244(d)(2); see Nino v. Galaza,
 7   183 F.3d 1003, 1006 (9th Cir. 1999). But see Artuz v. Bennett, 531 U.S. 4, 8 (2000)
 8   (holding that “an application is ‘properly filed’ when its delivery and acceptance [by the
 9   appropriate court officer for placement into the record] are in compliance with the
10   applicable laws and rules governing filings.”). However, absent some other basis for
11   tolling, the statute of limitations does run while a federal habeas petition is pending.
12   Duncan v. Walker, 533 U.S. 167, 181-82 (2001).
13                     FAILURE TO NAME A PROPER RESPONDENT
14         Review of the Petition further reveals that Petitioner has failed to name a proper
15   respondent. On federal habeas, a state prisoner must name the state officer having
16   custody of him as the respondent. Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir.
17   1996) (citing Rule 2(a), 28 U.S.C. foll. § 2254). Federal courts lack personal jurisdiction
18   when a habeas petition fails to name a proper respondent. See id.
19         The warden is the typical respondent. However, “the rules following section 2254
20   do not specify the warden.” Id. “[T]he ‘state officer having custody’ may be ‘either the
21   warden of the institution in which the petitioner is incarcerated . . . or the chief officer in
22   charge of state penal institutions.’” Id. (quoting Rule 2(a), 28 U.S.C. foll. § 2254
23   advisory committee’s note). If “a petitioner is in custody due to the state action he is
24   challenging, ‘[t]he named respondent shall be the state officer who has official custody of
25   the petitioner (for example, the warden of the prison).’” Id. (quoting Rule 2, 28 U.S.C.
26   foll. § 2254 advisory committee’s note).
27         A long standing rule in the Ninth Circuit holds “that a petitioner may not seek [a
28   writ of] habeas corpus against the State under . . . [whose] authority . . . the petitioner is

                                                    4
                                                                                 3:20-cv-0407-LAB-RBM
 1   in custody. The actual person who is [the] custodian [of the petitioner] must be the
 2   respondent.” Ashley v. Washington, 394 F.2d 125, 126 (9th Cir. 1968). This requirement
 3   exists because a writ of habeas corpus acts upon the custodian of the state prisoner or
 4   detainee, the person who will produce “the body” if directed to do so by the Court.
 5         Here, Petitioner has incorrectly named “Ignoramis of California,” as Respondent.
 6   In order for this Court to entertain the Petition filed in this action, Petitioner must name
 7   the warden or executive director in charge of the state hospital in which Petitioner is
 8   presently confined. Brittingham v. United States, 982 F.2d 378, 379 (9th Cir. 1992) (per
 9   curiam).
10                                         CONCLUSION
11         Based on the foregoing, the Court DISMISSES this action without prejudice
12   because Petitioner has failed to satisfy the filing fee requirement, failed to state a
13   cognizable federal claim and failed to name a proper respondent. To have this case
14   reopened, Petitioner must (1) either pay the filing fee or provide adequate proof of his
15   inability to pay and (2) file a First Amended Petition that cures the pleading deficiencies
16   set forth above no later than May 8, 2020. A blank First Amended Petition form and a
17   blank In Forma Pauperis Application are included with this Order for Petitioner’s
18   convenience.
19         IT IS SO ORDERED.
20   Dated: March 4, 2020
21                                                          Hon. Larry Alan Burns
                                                        Chief United States District Judge
22
23
24
25
26
27
28

                                                    5
                                                                                 3:20-cv-0407-LAB-RBM
